UNITED STATES DISTRICT COURT                     USDC SONY
SOUTHERN DISTRICT OF NEW YORK                    DOCU MEN1
                                                 ELECTRmJI C.A.L LY FILC:D
                                                 DOC#
                                                           O_:_ -_Q--_~.d~.5- __~
                                                 DATEF-IL_E_                        --
A SANTINI MOVING & STORAGE CO.,
                                                 19-cv-11112 (JGK)
                        Plaintiff,

              - against -
                                                 ORDER

CAPITAL ONE FINANCIAL CORPORATION,
                        Defendant.


JOHN G. KOELTL, District Judge:

     The parties should provide a status update to the Court by

June 4, 2021.

SO ORDERED.

Dated:    New York, New York


                                         ~~ -
          May 25, 2021

                                                John G. Koeltl
                                         United States District Judge




                                     1
